COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Elizabeth Copeland v. Barry Copeland

Appellate case number:    01-14-00680-CV

Trial court case number: 2012-39055

Trial court:              311th District Court of Harris County

       On December 19, 2014, Beth Watkins and Malanie Bragg, counsel for appellant, filed (1)
a Motion to Withdraw as Counsel for Appellant Elizabeth Copeland, and (2) an Unopposed
Third Motion for Extension of Time to File Brief of Appellant. The motions are GRANTED.
       The deadline for appellant to file a brief is extended to February 4, 2015. No further
extensions will be granted.
        In accordance with Texas Rule of Appellate Procedure 6.5(c), withdrawing counsel for
appellant Elizabeth Copeland is ORDERED to immediately notify appellant, in writing, of the
granting of this motion to withdraw, the extension of the deadline to file a brief, and any other
deadlines or settings that have not previously been disclosed to appellant. A copy of that written
notice is to be filed with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle
                   X Acting individually


Date: December 30, 2014